DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cement” of claim 11, the “core bit” of claim 12, the “water producing zone” of claim 14, and the “setting tool” of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7-10, 15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carr et al. (US 8887818, hereafter Carr).
With regards to claim 1, Carr discloses a bridge plug comprising: a first sealing element (Fig. 2, any of 3 element 102), a second sealing element (Fig. 2, a second of 3 element 102), and a spacer (Fig. 2, any of 2 element 104); wherein the spacer is disposed between the first sealing element and the second sealing element (Fig. 2, 104 is between 102); wherein the first sealing element and the second sealing element are not adjacent to one another.
With regards to claim 4, Carr discloses a plurality of slips (Fig. 2, element 92, 108).
With regards to claim 5, Carr discloses the slips are a deformable metal (col. 4:45-48, col. 6:35-57; cast iron is deformable); and wherein the bridge plug is not retrievable (Carr is silent as to retrieving the plug, instead drilling it out, which implies permanence).
With regards to claim 7, Carr discloses the bridge plug is configured to actuate the slips in the plurality before actuation of the first sealing element and the second sealing element (the slips 102 and 1208 are the first elements to be constricted using the mandrel 36, Fig. 5; 22, Fig 7).
With regards to claim 8, Carr discloses the first sealing element (102) is disposed uphole of the second sealing element (lower 102); wherein the bridge plug is configured to actuate the first sealing element before actuation of the second sealing element (inherently, as presently designed the elements actuate from outside in, first 92 and 108, then outer 102, then inner 102).
With regards to claim 9, Carr discloses a method of setting a bridge plug in a subterranean formation, the method comprising: introducing a bridge plug into a borehole penetrating the subterranean formation, wherein the bridge plug comprises: a first sealing element (upper 102), a 
With regards to claim 10, Carr discloses the borehole is a wellbore penetrating a hydrocarbon producing formation (col. 1:11-28).
With regards to claim 15, Carr discloses the actuating the slips; actuating the first sealing element; and actuating the second sealing element are performed in one trip into the borehole (col. 5:5-28).
With regards to claim 17, Carr discloses a system for setting a bridge plug in a subterranean formation, the system comprising: a bridge plug comprising: a first sealing element (102), a second sealing element (lower 102), a spacer (104); wherein the spacer is disposed between the first sealing element and the second sealing element; wherein the first sealing element and the second sealing element are not adjacent to one another, a mandrel (Fig. 5, element 22); wherein the first sealing element, the second sealing element, and the spacer are disposed on the mandrel, and a plurality of slips (92, 108); and a setting tool (Fig. 1, element 14) configured to couple to a terminal end of the mandrel.
With regards to claim 18, Carr discloses the bridge plug is configured to actuate the slips; actuate the first sealing element; and actuate the second sealing element in one trip into the borehole; wherein the setting tool is decoupled from the mandrel after the actuation of the slips, actuation of the first sealing element, and actuation of the second sealing element (col. 2, 61-64).

With regards to claim 20, Carr discloses the first sealing element (102) is disposed uphole of the second sealing element (lower 102); wherein the bridge plug is configured to actuate the first sealing element before actuation of the second sealing element (inherently, as presently designed the elements actuate from outside in, first 92 and 108, then outer 102, then inner 102).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 11-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr.
With regards to claims 2 and 16, Carr discloses that the seals are an elastomeric material (col. 4:23-33).  Carr also discloses that another element present (44 “ball seat”) is made from an elastomeric material (col. 2:42-51) that may be VITON or AFLAS (Viton and Aflas may be a composite of 
With regards to claim 3, Carr discloses Viton and Aflas, as discussed above, which are composites of tetrafluoroethylene.
With regards to claims 11-14, Carr shows all the limitation of the present invention except, it does not disclose that the plug is used to form a cement plug, by passing the bridge plug through a core bit; wherein the bridge plug is set in an open hole section of the borehole; wherein the borehole is a borehole for a mining operation, the bridge plug is set in the open holes section such that at least the first sealing element contacts the open hole borehole wall after actuation; or the set bridge plug isolates a water producing zone downhole of the bridge plug.  It is taken as Official Notice that each of these bridge plug uses and placements are commonly used in the downhole art.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the plug of Carr to form a .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr in view of Raggio (US 9353596).
With regards to claim 6, Carr shows all the limitation of the present invention except, it does not disclose the slips in the plurality comprise hinges; and wherein the bridge plug is retrievable.  Raggio discloses a bridge plug mechanism with hinged slips (Fig. 2, element 72, 74).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the slips of Raggio with the plug of Carr.  This would be done to make the plug retrievable and re-usable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/               Primary Examiner, Art Unit 3676